





Exhibit 10.1




CHANGE IN CONTROL EMPLOYMENT AGREEMENT







CHANGE IN CONTROL EMPLOYMENT AGREEMENT, dated as of the 14th day of September,
2015 (this “Agreement”), by and between Wausau Paper Corp., a Wisconsin
corporation (the “Company”), and Michael C. Burandt (the “Executive”).




WHEREAS, the Board of Directors of the Company (the “Board”), has determined
that it is in the best interests of the Company and its shareholders to assure
that the Company will have the continued dedication of the Executive,
notwithstanding the possibility, threat or occurrence of a “Change in Control”
(as defined herein).  The Board believes it is imperative to diminish the
inevitable distraction of the Executive by virtue of the personal uncertainties
and risks created by a pending or threatened Change in Control and to encourage
the Executive’s full attention and dedication to the Company in the event of any
Change in Control, and to provide the Executive with compensation and benefits
arrangements upon a Change in Control that ensure that the compensation and
benefits expectations of the Executive will be satisfied and that provide the
Executive with compensation and benefits arrangements that are competitive with
those of other corporations.  Therefore, in order to accomplish these
objectives, the Board has caused the Company to enter into this Agreement.




NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:




Section 1.

Certain Definitions.  




(a)

“Affiliated Company” means any company controlled by, controlling or under
common control with the Company.




(b)

“Change in Control” means a “Change in Control” of the Company as defined in the
Wausau Paper Corp. 2010 Stock Incentive Plan, as in effect on
September 14, 2015; provided, however, that for purposes of this Agreement a
Change in Control shall be determined without regard to Section 14.3 of the
Wausau Paper Corp. 2010 Stock Incentive Plan, and further shall be determined by
reference to the composition of the Company’s Board of Directors on
September 14, 2015 when determining whether there has been a requisite change in
composition of such Board of Directors.




(c)

“Change in Control Period” means the period commencing on the date hereof and
ending on the second anniversary of the date hereof.




(d)

“Effective Date” means the first date during the Change in Control Period (as
defined herein) on which a Change in Control occurs.  Notwithstanding anything
in this Agreement to the contrary, if (A) the Executive’s employment with the
Company is terminated by the Company, (B) the Date of Termination is prior to
the date on which a Change in Control occurs, and (C) it is reasonably
demonstrated by the Executive that such termination of employment (i) was at the
request of a third party that has taken steps





-1-




--------------------------------------------------------------------------------







reasonably calculated to effect a Change in Control or (ii) otherwise arose in
connection with or anticipation of a Change in Control, then for all purposes of
this Agreement, the “Effective Date” means the date immediately prior to such
Date of Termination.




Section 2.

Employment Period.  The Company hereby agrees to continue the Executive in its
employ, subject to the terms and conditions of this Agreement, for the period
commencing on the Effective Date and ending on the second anniversary of the
Effective Date (the “Employment Period”).  The Employment Period shall terminate
upon the Executive’s termination of employment for any reason.




Section 3.

Terms of Employment.  




(a)

Position and Duties.




(1)

During the Employment Period, (A) the Executive’s position, authority, duties
and responsibilities shall be at least commensurate in all respects with the
most significant of those held, exercised and assigned at any time during the
120-day period immediately preceding the Effective Date, (B) the Executive’s
services shall be performed at the office where the Executive was employed
immediately preceding the Effective Date or at any other location less than 35
miles from such office, and (C) the Executive shall not be required to travel on
Company business to a substantially greater extent than required during the
120-day period immediately prior to the Effective Date.




(2)

During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities.  During the Employment Period, it shall not be a violation of
this Agreement for the Executive to serve on corporate, civic or charitable
boards or committees, so long as such service does not significantly interfere
with the performance of the Executive’s responsibilities as an employee of the
Company in accordance with this Agreement.  It is expressly understood and
agreed that, to the extent that any such services have been provided by the
Executive prior to the Effective Date, the continuation of such services (or the
provision of services similar in nature and scope thereto) subsequent to the
Effective Date shall not thereafter be deemed to interfere with the performance
of the Executive’s responsibilities to the Company.




(b)

Compensation.  (1)  Base Salary.  During the Employment Period, the Executive
shall receive an annual base salary (the “Annual Base Salary”) at an annual rate
at least equal to 12 times the highest monthly base salary paid or payable,
including any base salary that has been earned but deferred, to the Executive by
the Company and the Affiliated Companies in respect of the one-year period
immediately preceding the month in which the Effective Date occurs.  The Annual
Base Salary shall be paid at such





-2-




--------------------------------------------------------------------------------







intervals as the Company pays executive salaries generally.  During the
Employment Period, the Annual Base Salary shall be reviewed at least annually,
beginning no more than 12 months after the last salary increase awarded to the
Executive prior to the Effective Date.  Any increase in the Annual Base Salary
shall not serve to limit or reduce any other obligation to the Executive under
this Agreement.  The Annual Base Salary shall not be reduced after any such
increase and the term “Annual Base Salary” shall refer to the Annual Base Salary
as so increased.




(2)

Annual Bonus.  In addition to the Annual Base Salary, the Executive shall be
eligible to earn, for each fiscal year ending during the Employment Period, an
annual bonus (the “Annual Bonus”) in cash with payment levels assuming the
achievement of targeted performance levels and individual objectives that are at
least equal to the Executive’s payment levels using the same assumptions under
the Company’s annual Cash Incentive Plan for Executive Officers, or any
comparable bonus under any predecessor or successor plan, for the fiscal year in
which the Effective Date occurs (or, if no payment levels are established for
such fiscal year, the payment levels for the immediately preceding fiscal year).
 Each such Annual Bonus shall be paid no later than two and a half months after
the end of the fiscal year for which the Annual Bonus is awarded, unless the
Executive shall elect to defer the receipt of such Annual Bonus pursuant to an
arrangement that meets the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”).  




(3)

Long-Term Cash and Equity Incentives, Savings and Retirement Plans.  During the
Employment Period, the Executive shall be entitled to participate in all
long-term cash incentive, equity incentive, savings and retirement plans,
practices, policies, and programs applicable generally to other peer executives
of the Company and the Affiliated Companies, but in no event shall such plans,
practices, policies and programs provide the Executive with incentive
opportunities (measured with respect to both regular and special incentive
opportunities, to the extent, if any, that such distinction is applicable),
savings opportunities and retirement benefit opportunities, in each case, less
favorable, in the aggregate, than the most favorable of those provided by the
Company and the Affiliated Companies for the Executive under such plans,
practices, policies and programs as in effect at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company and the Affiliated Companies.




(4)

Other Benefit Plans.  During the Employment Period, the Executive and/or the
Executive’s family, as the case may be, shall be eligible for participation in
and shall receive all benefits under welfare benefit, fringe benefit, vacation
and paid time off and expense reimbursement plans, practices, policies and
programs provided by the Company and the Affiliated Companies (including,
without limitation, medical, prescription, dental, disability, employee life,
group life, accidental death and travel accident insurance plans and programs)
to the





-3-




--------------------------------------------------------------------------------







extent applicable generally to other peer executives of the Company and the
Affiliated Companies, but in no event shall such plans, practices, policies and
programs provide the Executive with benefits that are less favorable, in the
aggregate, than the most favorable of such plans, practices, policies and
programs in effect for the Executive at any time during the 120-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
those provided generally at any time after the Effective Date to other peer
executives of the Company and the Affiliated Companies.




Section 4.

Termination of Employment.  




(a)

Death or Disability.  The Executive’s employment shall terminate automatically
if the Executive dies during the Employment Period.  If the Company determines
in good faith that the Disability (as defined herein) of the Executive has
occurred during the Employment Period, it may give to the Executive written
notice in accordance with Section 11(b) of its intention to terminate the
Executive’s employment.  In such event, the Executive’s employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by the Executive (the “Disability Effective Date”), provided that, within the 30
days after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties.  “Disability” means the absence of the
Executive from the Executive’s duties with the Company on a full-time basis for
180 consecutive business days as a result of incapacity due to mental or
physical illness that is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to the Executive or the
Executive’s legal representative (such agreement as to acceptability not to be
unreasonably withheld).




(b)

Cause.  The Company may terminate the Executive’s employment during the
Employment Period with or without Cause.  “Cause” means:




(1)

the willful and continued failure of the Executive to perform substantially the
Executive’s duties (as contemplated by Section 3(a)(1)(A)) with the Company or
any Affiliated Company (other than any such failure resulting from incapacity
due to physical or mental illness or following the Executive’s delivery of a
Notice of Termination for Good Reason), after a written demand for substantial
performance is delivered to the Executive by the Board or the Chief Executive
Officer of the Company that specifically identifies the manner in which the
Board or the Chief Executive Officer of the Company believes that the Executive
has not substantially performed the Executive’s duties, or




(2)

the willful engaging by the Executive in illegal conduct or gross misconduct
that is materially and demonstrably injurious to the Company.




For purposes of this Section 4(b), no act, or failure to act, on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company.  Any
act, or failure to act, based upon





-4-




--------------------------------------------------------------------------------







(A) authority given pursuant to a resolution duly adopted by the Board, or if
the Company is not the ultimate parent corporation of the Affiliated Companies
and is not publicly-traded, the board of directors of the ultimate parent of the
Company (the “Applicable Board”) or (B) the advice of counsel for the Company
shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company.  The cessation
of employment of the Executive shall not be deemed to be for Cause unless and
until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters of the
entire membership of the Applicable Board (excluding the Executive, if the
Executive is a member of the Applicable Board) at a meeting of the Applicable
Board called and held for such purpose (after reasonable notice is provided to
the Executive and the Executive is given an opportunity, together with counsel
for the Executive, to be heard before the Applicable Board), finding that, in
the good faith opinion of the Applicable Board, the Executive is guilty of the
conduct described in Section 4(b)(1) or 4(b)(2), and specifying the particulars
thereof in detail.




(c)

Good Reason.  The Executive’s employment may be terminated during the Employment
Period by the Executive for Good Reason or by the Executive voluntarily without
Good Reason.  “Good Reason” means actions taken by the Company resulting in a
material negative change in the employment relationship.  For these purposes, a
“material negative change in the employment relationship” shall include, without
limitation:




(1)

the assignment to the Executive of duties materially inconsistent with the
Executive’s position, authority, duties or responsibilities as contemplated by
Section 3(a), or a material diminution in such position, authority, duties or
responsibilities;  




(2)

a material diminution in the authorities, duties or responsibilities of the
person to whom the Executive is required to report, including a requirement that
the Executive report to an officer or employee instead of reporting directly to
the Applicable Board;




(3)

a material breach of Section 3(b) by the Company or an Affiliated Company;  




(4)

the Company’s requiring the Executive (i) to be based at any office or location
other than as provided in Section 3(a)(1)(B) resulting in a material increase in
the Executive’s commute to and from the Executive’s primary residence (for this
purpose an increase in the Executive’s commute by 30 miles or more shall be
deemed material) or (ii) to be based at a location other than the principal
executive offices of the Company if the Executive was employed at such location
immediately preceding the Effective Date; or








-5-




--------------------------------------------------------------------------------







(5)

any other action or inaction that constitutes a material breach by the Company
of this Agreement, including any failure by the Company to comply with and
satisfy Section 10(c).




In order to invoke a termination for Good Reason, the Executive shall provide
written notice to the Company of the existence of one or more of the conditions
described in clauses (1) through (5) within 90 days following the Executive’s
knowledge of the initial existence of such condition or conditions, specifying
in reasonable detail the conditions constituting Good Reason, and the Company
shall have 30 days following receipt of such written notice (the “Cure Period”)
during which it may remedy the condition.  In the event that the Company fails
to remedy the condition constituting Good Reason during the applicable Cure
Period, the Executive’s “separation from service” (within the meaning of Section
409A of the Code) must occur, if at all, within two years following such Cure
Period in order for such termination as a result of such condition to constitute
a termination for Good Reason.  The Executive’s mental or physical incapacity
following the occurrence of an event described above in clauses (1) through (5)
shall not affect the Executive’s ability to terminate employment for Good Reason
and the Executive’s death following delivery of a Notice of Termination for Good
Reason shall not affect the Executive’s estate’s entitlement to severance
payments benefits provided hereunder upon a termination of employment for Good
Reason.




(d)

Notice of Termination.  Any termination of employment by the Company for Cause,
or by the Executive for Good Reason, shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 11(b).
 “Notice of Termination” means a written notice that (1) indicates the specific
termination provision in this Agreement relied upon, (2) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated, and (3) if the Date of Termination (as defined herein)
is other than the date of receipt of such notice, specifies the Date of
Termination (which Date of Termination shall be not more than 30 days after the
giving of such notice) (subject to the Company’s right to cure in the case of a
resignation for Good Reason).  The failure by the Executive or the Company to
set forth in the Notice of Termination any fact or circumstance that contributes
to a showing of Good Reason or Cause shall not waive any right of the Executive
or the Company, respectively, hereunder or preclude the Executive or the
Company, respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s respective rights hereunder.




(e)

Date of Termination. “Date of Termination” means (1) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or such later date
specified in the Notice of Termination, as the case may be, (2) if the
Executive’s employment is terminated by the Company other than for Cause or
Disability, the date on which the Company notifies the Executive of such
termination, (3) if the Executive resigns without Good Reason, the date on which
the Executive notifies the Company of such termination, and (4) if the
Executive’s employment is terminated by reason of death or Disability, the date
of death of the Executive or the Disability Effective Date, as the case may be.
 





-6-




--------------------------------------------------------------------------------







Notwithstanding the foregoing, in no event shall the Date of Termination occur
until the Executive experiences a “separation from service” within the meaning
of Section 409A of the Code, and the date on which such separation from service
takes place shall be the “Date of Termination.”




Section 5.

Obligations of the Company upon Termination; Executive’s Release Obligation.  




(a)

By the Executive for Good Reason; By the Company Other Than for Cause, Death or
Disability.  If, during the Employment Period, the Company terminates the
Executive’s employment other than for Cause, Death or Disability or the
Executive terminates employment for Good Reason:




(1)

the Company shall pay to the Executive, in a lump sum in cash within 30 days
after the Date of Termination, the aggregate of the following amounts:




(A)

the sum of (i) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (ii) the Executive’s business
expenses that are reimbursable pursuant to Section 3(b)(4) but have not been
reimbursed by the Company as of the Date of Termination; (iii) the Executive’s
Annual Bonus for the fiscal year immediately preceding the fiscal year in which
the Date of Termination occurs, if such bonus has been determined but not paid
as of the Date of Termination; (iv) any accrued vacation pay to the extent not
theretofore paid (the sum of the amounts described in sub-clauses (i), (ii),
(iii) and (iv), the “Accrued Obligations”) and (v) an amount equal to the
product of (x) the Executive’s average Annual Bonus for the three years
preceding the year in which the Date of Termination occurs, or, if higher, for
the three years preceding the year in which the Effective Date occurs (in each
case, annualizing any prorated bonuses for partial years of service with the
Company and the Affiliated Companies and disregarding any years during which the
Executive was not employed by the Company and the Affiliated Companies) (such
higher amount, the “Average Annual Bonus”) and (y) a fraction, the numerator of
which is the number of days in the current fiscal year through the Date of
Termination and the denominator of which is 365 (the “Pro Rata Bonus”);




(B)

the amount equal to the product of (i) 2.0 and (ii) the sum of (x) the
Executive’s Annual Base Salary and (y) the Executive’s Average Annual Bonus; and
 




(2)

For 18 months following the Date of Termination (the “Benefits Period”), the
Company shall provide the Executive and his or her eligible dependents with
medical and dental insurance coverage (the “Health Care Benefits”) and life
insurance benefits no less favorable to those which the





-7-




--------------------------------------------------------------------------------







Executive and his or her spouse and eligible dependents were receiving
immediately prior to the Date of Termination or, if more favorable to such
persons, as in effect generally at any time thereafter with respect to other
peer executives of the Company and the Affiliated Companies; provided, however,
that the Health Care Benefits shall be provided during the Benefits Period in
such a manner that such benefits are excluded from the Executive’s income for
federal income tax purposes; provided, further, however, that if the Executive
becomes re-employed with another employer and is eligible to receive health care
benefits under another employer-provided plan, the health care benefits provided
hereunder shall be secondary to those provided under such other plan during such
applicable period of eligibility.  The receipt of the Health Care Benefits shall
be conditioned upon the Executive continuing to pay the Applicable COBRA Premium
with respect to the level of coverage that the Executive has elected for the
Executive and the Executive’s spouse and eligible dependents (i.e., single,
single plus one, or family).  During the Benefits Period, the Company shall pay
to the Executive a monthly amount equal to the Applicable COBRA Premium in
respect of the maximum level of coverage in effect for the Executive and his or
her spouse and dependents at the Date of Termination minus (ii) the monthly
employee contribution rate that is paid by Company employees generally for the
same or similar coverage, as in effect from time to time (and which amount shall
in no event be greater than the employee contribution rate for the applicable
level of coverage as in effect immediately prior to the Effective Date), which
payment shall be paid in advance on the first payroll day of each month,
commencing with the month immediately following the Executive’s Date of
Termination.  For purposes of determining eligibility (but not the time of
commencement of benefits) of the Executive for retiree welfare benefits pursuant
to the Company’s retiree welfare benefit plans, if any, the Executive shall be
considered to have remained employed until the end of the Benefit Period and to
have retired on the last day of such period.  For purposes of this Provision,
“Applicable COBRA Premium” means the monthly premium in effect from time to time
for coverage provided to former employees of the Company under Section 4980B of
the Code and the regulations thereunder with respect to a particular level of
coverage (i.e., single, single plus one, or family); and




(3)

except as otherwise set forth in the last sentence of Section 6, to the extent
not theretofore paid or provided, the Company shall timely pay or provide to the
Executive any Other Benefits (as defined in Section 6) in accordance with the
terms of the underlying plans or agreements.




(b)

Death.  If the Executive’s employment is terminated by reason of the Executive’s
death during the Employment Period, the Company shall provide the Executive’s
estate or beneficiaries with the Accrued Obligations and the Pro Rata Bonus and
the timely payment or delivery of the Other Benefits, and shall have no other
severance obligations under this Agreement.  The Accrued Obligations and the Pro
Rata Bonus shall be paid to the Executive’s estate or beneficiary, as
applicable, in a lump sum in cash within 30 days of the Date of Termination.
 With respect to the provision of the





-8-




--------------------------------------------------------------------------------







Other Benefits, the term “Other Benefits” as utilized in this Section 5(b) shall
include, without limitation, and the Executive’s estate and/or beneficiaries
shall be entitled to receive, benefits at least equal to the most favorable
benefits provided by the Company and the Affiliated Companies to the estates and
beneficiaries of peer executives of the Company and the Affiliated Companies
under such plans, programs, practices and policies relating to death benefits,
if any, as in effect with respect to other peer executives and their
beneficiaries at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive’s estate and/or the
Executive’s beneficiaries, as in effect on the date of the Executive’s death
with respect to other peer executives of the Company and the Affiliated
Companies and their beneficiaries.




(c)

Disability.  If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, the Company shall provide
the Executive with the Accrued Obligations and Pro Rata Bonus and the timely
payment or delivery of the Other Benefits in accordance with the terms of the
underlying plans or agreements, and shall have no other severance obligations
under this Agreement.  The Accrued Obligations and the Pro Rata Bonus shall be
paid to the Executive in a lump sum in cash within 30 days of the Date of
Termination.  With respect to the provision of the Other Benefits, the term
“Other Benefits” as utilized in this Section 5(c) shall include, and the
Executive shall be entitled after the Disability Effective Date to receive,
disability and other benefits at least equal to the most favorable of those
generally provided by the Company and the Affiliated Companies to disabled
executives and/or their families in accordance with such plans, programs,
practices and policies relating to disability, if any, as in effect generally
with respect to other peer executives and their families at any time during the
120-day period immediately preceding the Effective Date or, if more favorable to
the Executive and/or the Executive’s family, as in effect at any time thereafter
generally with respect to other peer executives of the Company and the
Affiliated Companies and their families.




(d)

Cause; Other Than for Good Reason.  If the Executive’s employment is terminated
for Cause during the Employment Period, the Company shall provide the Executive
with the Executive’s Annual Base Salary through the Date of Termination, and the
timely payment or delivery of the Other Benefits, and shall have no other
severance obligations under this Agreement.  If the Executive voluntarily
terminates employment during the Employment Period, excluding a termination for
Good Reason, the Company shall provide to the Executive the Accrued Obligations
and the timely payment or delivery of the Other Benefits and shall have no other
severance obligations under this Agreement.  In such case, all the Accrued
Obligations shall be paid to the Executive in a lump sum in cash within 30 days
of the Date of Termination.




(f)

Executive’s Obligation to Execute Release of Claims.  Notwithstanding anything
herein to the contrary, no benefits or payments shall be provided to the
Executive pursuant to Section 5(a) unless, on or prior to the 30th day following
the Date of Termination, the Executive timely executes a general waiver and
release of claims agreement in a form satisfactory to the Company (the
“Release”), which Release shall not





-9-




--------------------------------------------------------------------------------







have been revoked by the Executive prior to the expiration of the period (if
any) during which any portion of such Release is revocable under applicable law.




Section 6.

Non-Exclusivity of Rights.  Nothing in this Agreement shall prevent or limit the
Executive’s continuing or future participation in any plan, program, policy or
practice provided by the Company or the Affiliated Companies and for which the
Executive may qualify, nor, subject to Section 11(f), shall anything herein
limit or otherwise affect such rights as the Executive may have under any other
contract or agreement with the Company or the Affiliated Companies.  Amounts
that are vested benefits or that the Executive is otherwise entitled to receive
under any plan, policy, practice or program of or any other contract or
agreement with the Company or the Affiliated Companies at or subsequent to the
Date of Termination (“Other Benefits”) shall be payable in accordance with such
plan, policy, practice or program or contract or agreement, except as explicitly
modified by this Agreement.  Without limiting the generality of the foregoing,
the Executive’s resignation under this Agreement with or without Good Reason,
shall in no way affect the Executive’s ability to terminate employment by reason
of the Executive’s “retirement” under, or to be eligible to receive benefits
under, any compensation and benefits plans, programs or arrangements of the
Company or the Affiliated Companies, including without limitation any retirement
or pension plans or arrangements or substitute plans adopted by the Company, the
Affiliated Companies or their respective successors, and any termination which
otherwise qualifies as Good Reason shall be treated as such even if it is also a
“retirement” for purposes of any such plan.  Notwithstanding the foregoing, if
the Executive receives payments and benefits pursuant to Section 5(a) of this
Agreement, the Executive shall not be entitled to any severance pay or benefits
under any severance plan, program or policy of the Company and the Affiliated
Companies, unless otherwise specifically provided therein in a specific
reference to this Agreement.  




Section 7.

Full Settlement; Legal Fees.  The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense, or other claim, right or action that the Company may have against the
Executive or others.  In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement, and except as
specifically provided in Section 5(a)(2), such amounts shall not be reduced
whether or not the Executive obtains other employment.  The Company agrees to
pay as incurred (within 10 days following the Company’s receipt of an invoice
from the Executive), at any time from the Change in Control through the
Executive’s remaining lifetime to the full extent permitted by law, all legal
fees and expenses that the Executive may reasonably incur as a result of any
contest (regardless of the outcome thereof) by the Company, the Executive or
others of the validity or enforceability of, or liability under, any provision
of this Agreement or any guarantee of performance thereof (including as a result
of any contest by the Executive about the amount of any payment pursuant to this
Agreement), plus, in each case, interest on any delayed payment at the
applicable federal rate provided for in Section 7872(f)(2)(A) of the Code
(“Interest”) determined as of the date such legal fees and expenses were
incurred.




Section 8.

Section 280G.  








-10-




--------------------------------------------------------------------------------







(a)

Anything in this Agreement to the contrary notwithstanding, in the event that
the Accounting Firm shall determine that receipt of all Payments would subject
the Executive to tax under Section 4999 of the Code, the Accounting Firm shall
determine whether some amount of Agreement Payments meets the definition of
“Reduced Amount.”  If the Accounting Firm determines that there is a Reduced
Amount, then the aggregate Agreement Payments shall be reduced to such Reduced
Amount.  




(b)

If the Accounting Firm determines that the aggregate Agreement Payments should
be reduced to the Reduced Amount, the Company shall promptly give the Executive
notice to that effect and a copy of the detailed calculation thereof, and the
Executive may then elect, in his or her sole discretion, which and how much of
the Agreement Payments shall be eliminated or reduced (as long as after such
election the Present Value of the aggregate Agreement Payments equals the
Reduced Amount); provided, that the Executive shall not be permitted to elect to
reduce any Agreement Payment that constitutes “nonqualified deferred
compensation” for purposes of Section 409A of the Code,  and shall advise the
Company in writing of his or her election within ten days of his or her receipt
of notice.  If no such election is made by the Executive within such ten day
period, the Company shall reduce the Agreement Payments in the following order:
(1) by reducing benefits payable pursuant to Section 5(a)(1)(B) of the Agreement
and then (2) by reducing amounts payable pursuant to Section 5(a)(2) of the
Agreement.  All determinations made by the Accounting Firm under this Section 8
shall be binding upon the Company and the Executive and shall be made within 60
days of the Executive’s Date of Termination.  In connection with making
determinations under this Section 8, the Accounting Firm shall take into account
the value of any reasonable compensation for services to be rendered by the
Executive before or after the Change in Control, including any non-competition
provisions that may apply to the Executive and the Company shall cooperate in
the valuation of any such services, including any non-competition provisions.




(c)

As a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that amounts will have been paid or distributed by the Company to or
for the benefit of the Executive pursuant to this Agreement which should not
have been so paid or distributed (each, an “Overpayment”) or that additional
amounts which will have not been paid or distributed by the Company to or for
the benefit of the Executive pursuant to this Agreement could have been so paid
or distributed (each, an “Underpayment”), in each case, consistent with the
calculation of the Reduced Amount hereunder.  In the event that the Accounting
Firm, based upon the assertion of a deficiency by the Internal Revenue Service
against either the Company or the Executive which the Accounting Firm believes
has a high probability of success determines that an Overpayment has been made,
any such Overpayment paid or distributed by the Company to or for the benefit of
the Executive shall be repaid by the Executive to the Company together with
Interest; provided, however, that no such repayment shall be required if and to
the extent such deemed repayment would not either reduce the amount on which the
Executive is subject to tax under Section 1 and Section 4999 of the Code or
generate a refund of such taxes.  In the event that the Accounting Firm, based
upon controlling precedent or substantial





-11-




--------------------------------------------------------------------------------







authority, determines that an Underpayment has occurred, any such Underpayment
shall be promptly paid by the Company to or for the benefit of the Executive
together with Interest.




(d)

All fees and expenses of the Accounting Firm in implementing the provisions of
this Section 8 shall be borne by the Company.




(e)

Definitions.  The following terms shall have the following meanings for purposes
of this Section 8.




(1)

A “Payment” shall mean any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code) to or for the benefit of
the Executive, whether paid or payable pursuant to this Agreement or otherwise;




(2)

“Agreement Payment” shall mean a Payment paid or payable pursuant to this
Agreement (disregarding this Section);




(3)

“Net After-Tax Receipt” shall mean the Present Value of a Payment net of all
taxes imposed on the Executive with respect thereto under Sections 1 and 4999 of
the Code and under applicable state and local laws, determined by applying the
highest marginal rate under Section 1 of the Code and under state and local laws
which applied to the Executive’s taxable income for the immediately preceding
taxable year, or such other rate(s) as the Executive shall certify, in the
Executive’s sole discretion, as likely to apply to the Executive in the relevant
tax year(s);




(4)

“Accounting Firm” shall mean a nationally recognized certified public accounting
firm designated by the Company and reasonably acceptable to the Executive;




(5)

“Present Value” of a Payment shall mean the economic present value of a Payment
as of the date of the change of control for purposes of Section 280G of the
Code, as determined by the Accounting Firm using the discount rate required by
Section 280G(d)(4) of the Code; and




(6)

“Reduced Amount” shall mean the amount of Agreement Payments that (x) is less
than the amount of all Agreement Payments prior to any reduction as a result of
the application of this Section 8 and (y) results in Net After-Tax Receipts for
all Payments that are greater than the Net After-Tax Receipts for all Payments
that would result if the Agreement Payments were any other amount less than all
Agreement Payments.




Section 9.

Confidential Information.  The Executive shall hold in a fiduciary capacity for
the benefit of the Company all secret or confidential information, knowledge or
data relating to the Company or the Affiliated Companies, and their respective
businesses, which





-12-




--------------------------------------------------------------------------------







information, knowledge or data shall have been obtained by the Executive during
the Executive’s employment by the Company or the Affiliated Companies and which
information, knowledge or data shall not be or become public knowledge (other
than by acts by the Executive or representatives of the Executive in violation
of this Agreement).  After termination of the Executive’s employment with the
Company, the Executive shall not, without the prior written consent of the
Company or as may otherwise be required by law or legal process, communicate or
divulge any such information, knowledge or data to anyone other than the Company
and those persons designated by the Company.  In no event shall an asserted
violation of the provisions of this Section 9 constitute a basis for deferring
or withholding any amounts otherwise payable to the Executive under this
Agreement.




Section 10.

Successors.  




(a)

This Agreement is personal to the Executive, and, without the prior written
consent of the Company, shall not be assignable by the Executive other than by
will or the laws of descent and distribution.  This Agreement shall inure to the
benefit of and be enforceable by the Executive’s legal representatives.




(b)

This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns.  Except as provided in Section 10(c), without the
prior written consent of the Executive this Agreement shall not be assignable by
the Company.




(c)

The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.  “Company” means
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid that assumes and agrees to perform this Agreement by
operation of law or otherwise.




Section 11.

Miscellaneous.  




(a)

This Agreement shall be governed by and construed in accordance with the laws of
the State of Wisconsin, without reference to principles of conflict of laws.
 The captions of this Agreement are not part of the provisions hereof and shall
have no force or effect.  Subject to the last sentence of Section 11(g), this
Agreement may not be amended or modified other than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives.  




(b)

All notices and other communications hereunder shall be in writing and shall be
given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:




if to the Executive:








-13-




--------------------------------------------------------------------------------







At the most recent address on file at the Company.




if to the Company:




100 Paper Place

Mosinee, Wisconsin 54455

Attention:  General Counsel




or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.




(c)

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.




(d)

The Company may withhold from any amounts payable under this Agreement such
United States federal, state or local or foreign taxes as shall be required to
be withheld pursuant to any applicable law or regulation.




(e)

The Executive’s or the Company’s failure to insist upon strict compliance with
any provision of this Agreement or the failure to assert any right the Executive
or the Company may have hereunder, including, without limitation, the right of
the Executive to terminate employment for Good Reason pursuant to Sections
4(c)(1) through 4(c)(5), shall not be deemed to be a waiver of such provision or
right or any other provision or right of this Agreement.




(f)

The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is “at will” and,
subject to Section 1(a), the Executive’s employment may be terminated by either
the Executive or the Company at any time prior to the Effective Date, in which
case the Executive shall have no further rights under this Agreement.  From and
after the Effective Date, this Agreement shall supersede any other agreement
between the parties with respect to the subject matter hereof in effect
immediately prior to the execution of this Agreement.




(g)

The Agreement is intended to comply with the requirements of Section 409A of the
Code or an exemption or exclusion therefrom and, with respect to amounts that
are subject to Section 409A of the Code, shall in all respects be administered
in accordance with Section 409A of the Code.  Each payment under this Agreement
shall be treated as a separate payment for purposes of Section 409A of the Code.
 In no event may the Executive, directly or indirectly, designate the calendar
year of any payment to be made under this Agreement.  Notwithstanding the
foregoing provisions of Section 5(a)(1) and 5(a)(2), in the event that the
Executive is a “specified employee” within the meaning of Section 409A of the
Code (as determined in accordance with the methodology established by the
Company as in effect on the Date of Termination) (a “Specified Employee”),
amounts that constitute “nonqualified deferred compensation” within the





-14-




--------------------------------------------------------------------------------







meaning of Section 409A of the Code that would otherwise be payable and benefits
that would otherwise be provided under Section 5(a)(1), 5(a)(2) 5(c) and 5(d)
during the six-month period immediately following the Date of Termination shall
instead be paid, with Interest determined as of the Date of Termination, or
provided on the first business day after the date that is six months following
the Executive’s Date of Termination (the “Delayed Payment Date”).  If the
Executive dies following the Date of Termination and prior to the payment of the
any amounts delayed on account of Section 409A of the Code, such amounts shall
be paid to the personal representative of the Executive’s estate within 30 days
after the date of the Executive’s death.  All reimbursements and in-kind
benefits provided under this Agreement that constitute deferred compensation
within the meaning of Section 409A of the Code shall be made or provided in
accordance with the requirements of Section 409A of the Code, including, without
limitation, that (i) in no event shall reimbursements by the Company under this
Agreement be made later than the end of the calendar year next following the
calendar year in which the applicable fees and expenses were incurred, provided,
that the Executive shall have submitted an invoice for such fees and expenses at
least 10 days before the end of the calendar year next following the calendar
year in which such fees and expenses were incurred; (ii) the amount of in-kind
benefits that the Company is obligated to pay or provide in any given calendar
year (other than medical reimbursements described in Treas. Reg. §
1.409A-3(i)(1)(iv)(B)) shall not affect the in-kind benefits that the Company is
obligated to pay or provide in any other calendar year; (iii) the Executive’s
right to have the Company pay or provide such reimbursements and in-kind
benefits may not be liquidated or exchanged for any other benefit; and (iv) in
no event shall the Company’s obligations to make such reimbursements or to
provide such in-kind benefits apply later than the Executive’s remaining
lifetime (or if longer, through the 20th anniversary of the Effective Date).
 Prior to the Change in Control but within the time period permitted by the
applicable Treasury Regulations (or such later time as may be permitted under
Section 409A or any IRS or Department of Treasury rules or other guidance issued
thereunder), the Company may, in consultation with the Executive, modify the
Agreement, in the least restrictive manner necessary and without any diminution
in the value of the payments to the Executive, in order to cause the provisions
of the Agreement to comply with the requirements of Section 409A of the Code, so
as to avoid the imposition of taxes and penalties on the Executive pursuant to
Section 409A of the Code.  




Section 12.

Survivorship.  Upon the expiration or other termination of this Agreement or the
Executive’s employment, the respective rights and obligations of the parties
hereto shall survive to the extent necessary to carry out the intentions of the
parties under this Agreement.




 





-15-




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.







WAUSAU PAPER CORP.




/s/ SHERRI L. LEMMER

Sherri L. Lemmer

Senior Vice President and Chief Financial Officer










EXECUTIVE







/s/ MICHAEL C. BURANDT

Michael C. Burandt





-16-


